Citation Nr: 0506623	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), prior  to April 
13, 2000.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD, from April 13, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for PTSD and 
assigned a 10 percent rating, effective March 3, 1999.  

The veteran's May 2000 statement requesting a higher rating 
for his PTSD was received within one year of the July 1999 
rating decision that granted service connection; and the 
Board has construed it as a notice of disagreement with the 
initial rating assigned.  The veteran was subsequently 
granted a 30 percent rating for his service-connected PTSD, 
effective April 13, 2000 in an October 2000 rating decision.  
Consequently, the veteran has been assigned staged ratings 
for his PTSD.  Therefore, the issue has been separated into 
two parts as indicated on the initial page of this decision.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his December 2002 substantive appeal, the veteran raised 
the issue of entitlement to service connection for alcohol 
dependence, secondary to his service-connected PTSD.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or the use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001)(en banc order).  The Federal 
Circuit cautioned that veterans may only be awarded 
compensation if they could adequately establish that their 
alcohol or drug abuse disability is secondary to or caused by 
their primary service-connected disorder.  Service connection 
remains precluded for primary alcohol and drug abuse and 
related disabilities that were due to willful wrongdoing.  
See Allen at 1381.  

The RO has not adjudicated the claim for secondary service 
connection for alcohol dependence.  Furthermore, in light of 
the Allen decision, the Board finds that this issue is 
inextricably intertwined with the claim for an increased 
initial rating for the service-connected PTSD.  Therefore, 
the secondary service connection claim must be adjudicated by 
the RO before the Board issues a final decision on the 
increased initial rating claim.  

Accordingly, this appeal is REMANDED to the RO for the 
following development:  

1.  The RO should adjudicate the claim 
for service connection for alcohol 
dependence, secondary to the service-
connected PTSD.  Notice of the 
determination, and his appellate rights, 
should be provided to the veteran and his 
representative.

2.  After the above has been 
accomplished, the RO should readjudicate 
the claim for entitlement to an increased 
initial rating for PTSD (with 
consideration of the Federal Circuit's 
holding in Allen v. Principi, supra, if 
appropriate).  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  





	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).  


